Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 9-12, 15-18, 21, and 24 allowed.

Response to Arguments
Applicant’s arguments, see pages 8-23 of the provided remarks, have been fully considered and are persuasive. The 35 U.S.C. 101 and 35 U.S.C. 103 rejections of 10/26/20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Kevin Ma and corresponding email confirmation upon discussion with Attorney Christopher Palermo on 2/23/21.
The application has been amended as follows: 
the temporal ordering of the contract documents in the contract set.

11. (Currently Amended) The method of claim 10, wherein the digital contract metadata further includes temporal data indicating [[a]]the temporal ordering of the contract documents in the contract set.

17. (Currently Amended) The system of claim 16, wherein the digital contract metadata further includes temporal data indicating [[a]]the temporal ordering of the contract documents in the contract set.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-3, 6, 9-12, 15-18, 21, and 24 are allowed for reasons argued by Applicant in the remarks field 12/2/20. 
The prior art of record that was found and cited comprised the following reference(s):
U.S Pat. Pub. No. 2003/0177083 A1	‘Mont’
U.S Pat. Pub. No. 2014/0019368 A1	‘Noh’
U.S Pat. Pub. No. 2013/0191238 A1	‘Ozonat’
U.S Pat. Pub. No. 2016/0364675 A1	‘Sharma’
‘Time Curves: Folding Time to Visualize Patterns of Temporal Evolution Data,’	Bach
	Mont was primarily directed to evaluating risk and trust from different contractual viewpoints during electronic negotiations of contracts, preferably e-contracts in a business to business environment. However, Mont is silent to assigning weights to each data type and calculating one or more distance scores based on the weighted differences between each data type of the one or more date fields in each contract document of the contract set. Noh was primarily directed to the weighting of identified differences according to the weights assigned to each data type of the one or more data fields in each contract document of the contract set and calculating one or more distance scores based on the weighted differences between each data type of the one or more data fields in each contract document of the contract set. However, Noh is silent to identifying differences between data field values of contract documents of the contract set or generating a graph by identifying differences between contract documents and distance scores. Ozonat was primarily directed to contract agreement negotiation between parties in which a region of acceptable terms is determined between parties based on changes in strategy. However, Ozonat is silent to a temporal ordering of the contract documents in the contract set; generating and causing displaying, at a computer associated with a contract administrator, a time curve graph, the time curve graph including a geometric shape that graphically indicates one or more time curves between the documents of the set and a spatial proximity between the documents of the set; the measure of each time curve of the one or more time curves in the time curve graph indicates an amount of time between a creation of two documents of the two or more contract documents, and the 
	On page 20 of the provided remarks, Applicant against the cited reference Ozonat stating “While Ozonat mentions calculating distances (Paras. 0016 and 0023) and a graph showing distances (Fig. 5), critically it fails to disclose, tech, or suggest using distance scores calculated using the weighted differences between the data field values of the contract documents of the contract set together with a temporal ordering of the contract documents in the contract set to generate a time curve graph.” The Examiner is persuaded by this argument, and that the limitation overcomes the prior art on record. An updated search yielded no prior art references that would reasonably anticipate or render obvious the claimed invention. None of the prior art recorded, either taken by itself or in combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 


Regarding Previous 35 U.S.C. 101 Rejection
	On pages 16-18 of the provided remarks, Applicant argues that the present application recites significantly more than the alleged judicial exception. Specifically on page 16, “the claims provide an “inventive concept” – i.e. an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent” upon the abstract idea.” Examiner acknowledges that the computer based analysis required to perform the geometric analysis on the time curve graph to determine risk amongst contracts presents “significantly more” than the abstract idea. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683